Case: 17-11836   Date Filed: 04/16/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-11836
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:16-cv-00142-MCR-CJK



JOHN BRIER,
EUGENE GRIDNEV, et al.,
                                                             Plaintiffs-
                                                     Counter Defendants
                                                            -Appellees,

                                  versus



KEITH DE CAY,
Individual,

                                                                     Defendant-
                                                               Counter Claimant-
                                                                      Appellant.

                        ______________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (April 16, 2018)
              Case: 17-11836      Date Filed: 04/16/2018   Page: 2 of 3


Before MARCUS, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Keith De Cay, proceeding pro se, appeals the order granting summary

judgment to Appellees in this diversity suit for breach of contract. On appeal, De

Cay argues that the settlement agreement he made with the Brier and the other

appellees is void because it was created as the result of coercion, and for an illegal

purpose. De Cay argues further that venue in the Northern District of Florida was

improper.

      We review a grant of summary judgment de novo. Kernel Records Oy v.

Mosley, 694 F.3d 1294, 1300 (11th Cir. 2012). Summary judgment is appropriate

when there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). A factual dispute exists where

a reasonable fact-finder could find by a preponderance of the evidence that the

non-moving party is entitled to a verdict. Kernel Records, 694 F.3d at 1300. In

determining whether evidence creates a factual dispute, we draw reasonable

inferences in favor of the non-moving party, but “inferences based upon

speculation are not reasonable.” Id. at 1301 (quotation omitted).

      The moving party bears the initial burden of showing the court, by reference

to materials on file, that there are no genuine disputes of material fact that should

be decided at trial. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260


                                           2
              Case: 17-11836     Date Filed: 04/16/2018   Page: 3 of 3


(11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The

nonmoving party must “go beyond the pleadings,” and designate specific facts

showing that there is a genuine dispute. Jeffery v. Sarasota White Sox, Inc., 64 F.3d
590, 593-94 (11th Cir. 1995) (citing Celotex, 477 U.S. at 324). A mere scintilla of

evidence in the form of conclusory allegations, legal conclusions, evidence that is

merely colorable or not significantly probative of a disputed fact cannot satisfy a

party’s burden. Avirgan v. Hull, 932 F.2d 1572, 1577 (11th Cir. 1991); Kernel

Records, 694 F.3d at 1301.

      We conclude that the district court did not err in granting summary judgment

for Appellees. The undisputed facts of this case show that De Cay entered into an

unambiguous agreement with the appellees to purchase several lots of land from

them, and then failed to make the payments required by the agreement. De Cay

has not provided any evidence that he was coerced into signing the agreement, and,

further, he has not shown that the agreement was for an illegal purpose or that

venue was improper. Accordingly, we affirm.

      AFFIRMED.




                                          3